J-A30036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

OLIVER FRANKLIN SAVAGE

                            Appellee                  No. 3345 EDA 2014


                    Appeal from the Order October 29, 2014
                In the Court of Common Pleas of Lehigh County
                Criminal Division at No(s): CP-39-CR-2092-2014


BEFORE: MUNDY, J., JENKINS, J., and FITZGERALD, J.*

DISSENTING STATEMENT BY MUNDY, J.:                       FILED MAY 27, 2016

        Without addressing the questionable issue of our appellate jurisdiction,

which the Majority has accepted, I respectfully dissent on the merits. Unlike

the Majority, I conclude the evidence presented by the Commonwealth was

sufficient to establish a prima facie case that Appellee acted recklessly.     I

believe the trial court erred in granting Appellee’s petition for writ of habeas

corpus and dismissing the charges of involuntary manslaughter, recklessly

endangering another person and homicide by vehicle.

        Again, assuming arguendo that we possess jurisdiction to decide this

appeal, I conclude that the Commonwealth met its burden in the trial court,


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A30036-15


and would reverse the trial court’s October 29, 2014 order.   Hence, I

respectfully dissent.




                                -2-